DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to preliminary amendment filed on 11/28/2018. Claims 1, 9, 13, and 14 have been amended. Claim 10 has been cancelled. Claims 1-9 and 11-15 are pending.
Priority
	Applicant’s claim for priority from EP16174882.7 filed 5/23/2017is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/28/2018 and 1/13/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 9 and 11-15 are objected to because of the following informalities:
In claim 9, the punctuations used before and after the first three limitations in the body of the claim are inconsistent. 
Appropriate correction is required.
Any claims not specifically mentioned are objected by virtue of their dependency to objected base claim 9.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, and similarly claim 9, it is first recited “wherein the input node receives in input mode an input signal through at least one resistor”, and then recited “using the input/output pin of the integrated circuit in input mode by receiving a first value”. It is unclear whether the recited “first value” is related to the “input signal” or something else. 

Furthermore, the claim recites “receiving a first value as analog data or digital data” and “providing a second value disparate from the first value”. It is not clear what is considered as “disparate”, specifically how “disparate” the second value has to be from the first value when considering that the first value can be an analog value or digital value. It is also unclear whether the second value being disparate could be an analog value when the first value could be a digital value, and similarly, whether the second value could be a digital value when the first value could be an analog value. 


Additionally, it is unclear in claim 1 what “measuring the resulting,” is referring to, and how exactly an error on the input/output pin is identified based on the measured value. 

Lastly, the claim recites “receiving back during the set time a resulting value”. It is unclear which component specifically performs the operation of “receiving back”. Clarification is required.

Regarding claim 2, it is unclear which component is performing the feature of “receive back the resulting value by obtaining the output pulse value”.

Regarding claim 3, depending in claim 1, claim 1 recites receiving a first value as analog data or digital data. Since the claim recites the non-inclusive term “or”, when it is interpreted in claim 1 that the first value is digital data, it is unclear how an analog input after conversion by an analog to digital converter can be received in claim 3. Furthermore, it is unclear what the recitation “reconfiguring the input/output pin second 

Regarding claim 6, and similarly claim 8, it is recited “the identified error indicates that analog input multiplexer addressing is erroneous”, however, base claims 1 and 3 is silent regarding any recitation of a multiplexer. Clarification is required.

Regarding claim 7, it is unclear what “the input/output pin reconfigured first” is referring to. There is insufficient antecedent basis for “the first received analog input and the measured voltage level to digital output” in the claim.

Regarding claim 8, there is insufficient antecedent basis for “the measured voltage level at the input/output pin maintained by the capacitor”.

 Regarding claim 9, there is insufficient antecedent basis for “the light emitting diode driving circuit” in the claim.


Regarding claim 12 depending on claim 9, claim 9 recites “receiving a first value as analog data or digital data”. However, claim 12 recites “wherein the input/output pin is configured for analog input in the first mode”. Clarification is required.

Regarding claim 15, it is unclear whether the recited “light emitting diode driving circuit” is the same as or different from the “light emitting diode driving circuit” recited in claim 9. Clarification is required.

Any claims not specifically mentioned are rejected by virtue of their dependency on rejected base claims 1 and 9.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 9, and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rearick et al. (20070143047, pub. Jun. 21, 2007), hereinafter “Rearick”.




A method for detecting error on an input/output pin of an integrated circuit, the input/output pin of the integrated circuit being linked to an input node (see Rearick, Fig 1 par. [0023]: representative circuit assembly 100 includes IC 110 and external circuit 150.  IC 110 includes core 112, which incorporates combinational logic 114 and electrically communicates with external circuit 150 via pad 116, and see par. [0022]: the test circuitry within the IC is arranged to identify a fault condition within the signal termination element(s) of the external device), wherein the input node receives in input mode an input signal through at least one resistor and wherein the input node is connected to a reference voltage through a second resistor and to zero volt through a third resistor (see Rearick, Fig 1, Fig 6C, par. [0051]: RPCB, RSRTERM1-, RSRTERM2, and see par. [0024]: Pad 116, includes contact site 120 and pad circuitry 122.  Contact site 120 couples the IC 110 via conductor 123 with external circuit 150.  Pad circuitry 122 cooperates with the contact site 120 to enable electrical communication between components of the IC and components external to the IC), the method comprising: 
using the input/output pin of the integrated circuit in input mode by receiving a first value as analog data or digital data (see Rearick, Fig 8A, par. [0057]: in block 802, a reference voltage that varies in time is provided.  As described above, the provided reference voltage can be generated on the IC itself or supplied externally.  A first input directs the IC to transmit a first output voltage to an external circuit, as shown in block 804); and 
toggling the input/output pin in a test mode after each of a plurality of instances of using the input/output pin in the input mode (see Rearick, Fig 8B par. [0058]: As shown in block 814, method 800 continues by replacing the first input with a second input that directs the IC to transmit a second output voltage to the external circuit), 
wherein the test mode comprises using the input/output pin as an output providing a second value disparate from the first value during a set time after using the input/output pin in the input mode (see Rearick, Fig 8B par. [0058]: As shown in block 814, method 800 continues by replacing the first input with a second input that directs the IC to transmit a second output voltage to the external circuit.  As described above, the second output voltage is different than the first output voltage), receiving back during the set time a resulting value based on providing the second value, measuring the resulting, and identifying an error on the input/output pin of the integrated circuit based on the measured resulting value (see Rearick, Fig 8B, par. [0058]: in block 816, the second output voltage is monitored from within the IC.  The IC generates a second signal when the second output voltage is substantially equal to the reference voltage, as shown in block 818.  The test system stores the magnitude of the reference voltage in response to the second signal, as shown in block 820.  The values of the resistances internal to the IC (RSTERM1 and RSTERM2) are retrieved, as indicated in block 822.  Next, as shown in block 824, the test system determines a target resistance using the first and second stored voltage values along with the retrieved internal resistance values by solving equations 4 and 5 presented above.  A determination may then be made as to whether the target resistance meets a predetermined specification requirement.  For example, the target resistance may meet a specification requirement if it falls within a range of permissible values).

Regarding claim 2, Rearick further discloses:
outputting a pulse to provide the second value as an output pulse value at an output of the integrated circuit in the test mode (see Rearick, Fig 8B, par. [0058]: in block 816, the second output voltage is monitored from within the IC); 
reading the output pulse internally to receive back the resulting value by obtaining the output pulse value (see Rearick, Fig 8B, par. [0058]: The IC generates a second signal when the second output voltage is substantially equal to the reference voltage, as shown in block 818.  The test system stores the magnitude of the reference voltage in response to the second signal, as shown in block 820); 
measuring the output pulse value as the measured resulting value (see Rearick, Fig 8B, par. [0058]: The values of the resistances internal to the IC (RSTERM1 and RSTERM2) are retrieved, as indicated in block 822.  Next, as shown in block 824, the test system determines a target resistance using the first and second stored voltage values along with the retrieved internal resistance values by solving equations 4 and 5 presented above); and 
comparing the output pulse value read from the output with the second value (see Rearick, Fig 8B, par. [0058]: A determination may then be made as to whether the target resistance meets a predetermined specification requirement), 
wherein the identified error is identified based on the comparing (see Rearick, Fig 8B, par. [0058]: the target resistance may meet a specification requirement if it falls within a range of permissible values).

Regarding independent claim 9, Rearick discloses:
A control circuit comprising (see Rearick, Fig 1 par. [0023]: representative circuit assembly 100): 
- an integrated circuit including a microprocessor operable to execute instructions to detect errors on an input/output pin of the integrated circuit, the input/output pin of the integrated being linked to an input node (see Rearick, Fig 1 par. [0023]: representative circuit assembly 100 includes IC 110 and external circuit 150.  IC 110 includes core 112, which incorporates combinational logic 114 and electrically communicates with external circuit 150 via pad 116, and see par. [0022]: the test circuitry within the IC is arranged to identify a fault condition within the signal termination element(s) of the external device, and see par. [0050]: test circuitry 130 can be configured with registers and combinational logic to perform equations 4 and 5 to identify resistance values for the termination resistors associated with a circuit external to IC 110), 
- a first resistor connected to the input node and receiving an input signal in an input mode (see Rearick, Fig 1, Fig 6C, par. [0051]: RPCB, and see par. [0024]: Pad 116, includes contact site 120 and pad circuitry 122.  Contact site 120 couples the IC 110 via conductor 123 with external circuit 150.  Pad circuitry 122 cooperates with the contact site 120 to enable electrical communication between components of the IC and components external to the IC),
- a second resistor connected between a reference voltage and the input node (see Rearick, Fig 1, Fig 6C, par. [0051]: RSRTERM1-, and see par. [0024]: Pad 116, includes contact site 120 and pad circuitry 122.  Contact site 120 couples the IC 110 via conductor 123 with external circuit 150.  Pad circuitry 122 cooperates with the contact site 120 to enable electrical communication between components of the IC and components external to the IC)
- a third resistor connected between a zero voltage and the input node (see Rearick, Fig 1, Fig 6C, par. [0051]: RSRTERM2, and see par. [0024]: Pad 116, includes contact site 120 and pad circuitry 122.  Contact site 120 couples the IC 110 via conductor 123 with external circuit 150.  Pad circuitry 122 cooperates with the contact site 120 to enable electrical communication between components of the IC and components external to the IC)
wherein, when executed by the microprocessor, the instructions cause the light emitting diode driving circuit to perform a process comprising: 
using the input/output pin of the integrated circuit in the input mode by receiving a first value as analog data or digital data (see Rearick, Fig 8A, par. [0057]: in block 802, a reference voltage that varies in time is provided.  As described above, the provided reference voltage can be generated on the IC itself or supplied externally.  A first input directs the IC to transmit a first output voltage to an external circuit, as shown in block 804); and 
toggling the input/output pin in a test mode after each of a plurality of instances of using the input/output pin in the first mode (see Rearick, Fig 8B par. [0058]: As shown in block 814, method 800 continues by replacing the first input with a second input that directs the IC to transmit a second output voltage to the external circuit), 
wherein the test mode comprises using the input/output pin at an output providing a second value disparate from the first value during a set time after using the input/output pin in the input mode (see Rearick, Fig 8B par. [0058]: As shown in block 814, method 800 continues by replacing the first input with a second input that directs the IC to transmit a second output voltage to the external circuit.  As described above, the second output voltage is different than the first output voltage), receiving back during the set time a resulting value based on providing the second value, measuring the resulting value, and identifying an error on the input/output pin of the microprocessor based on the measured resulting value (see Rearick, Fig 8B, par. [0058]: in block 816, the second output voltage is monitored from within the IC.  The IC generates a second signal when the second output voltage is substantially equal to the reference voltage, as shown in block 818.  The test system stores the magnitude of the reference voltage in response to the second signal, as shown in block 820.  The values of the resistances internal to the IC (RSTERM1 and RSTERM2) are retrieved, as indicated in block 822.  Next, as shown in block 824, the test system determines a target resistance using the first and second stored voltage values along with the retrieved internal resistance values by solving equations 4 and 5 presented above.  A determination may then be made as to whether the target resistance meets a predetermined specification requirement.  For example, the target resistance may meet a specification requirement if it falls within a range of permissible values).

Regarding claim 11, Rearick further discloses wherein the input mode is a mode in which the integrated circuit is primarily used (see Rearick, Fig 1 par. [0023]: representative circuit assembly 100 includes IC 110 and external circuit 150.  IC 110 includes core 112, which incorporates combinational logic 114 and electrically communicates with external circuit 150 via pad 116).

Regarding claim 12, Rearick further discloses wherein the input/output pin is configured for analog input in the first mode (see Rearick, Fig 3 par. [0031]: Test circuitry 130 includes voltage generator 350, which produces reference voltage, VREF.  The reference voltage is supplied via conductor 140 to pad circuitry 122.  Voltage generator 350 can be a digital-to-analog converter (DAC)), and 
wherein the toggling comprises reconfiguring the input/output pin from being configured for analog input to being configured for digital output (see Rearick, Fig 8B par. [0058]: As shown in block 814, method 800 continues by replacing the first input with a second input that directs the IC to transmit a second output voltage to the external circuit, and see par. [0031]: Voltage generator 350 can be a digital-to-analog converter).

wherein the control circuit further comprises a fourth resistor linking the input/output pin of the integrated circuit to the input node (see Rearick, Fig 6C: RRTERM1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6-8, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rearick (20070143047, pub. Jun. 21, 2007), in view of Mikami et al. (20120176141, pub. Jul. 12, 2012), hereinafter “Mikami”.

Regarding claim 3, Rearick discloses all the claimed limitations as set forth in the rejection of claim 1 above.

Rearick further discloses wherein the using the input/output pin in the first mode comprises reading the first value from a first received analog input from the input/output pin after conversion by an analog to digital converter (see Rearick, Fig 8A, par. [0057]: in block 802, a reference voltage that varies in time is provided.  As described above, the provided reference voltage can be generated on the IC itself or supplied externally.  A first input directs the IC to transmit a first output voltage to an external circuit, as shown in block 804, and see par. [0036]: When an external reference source is used, the reference voltage could be provided by an analog power supply among other devices); 
wherein the toggling in the test mode comprises reconfiguring the input/output pin first for digital output in the test mode after receiving the first received analog input (see Rearick, Fig 8B par. [0058]: As shown in block 814, method 800 continues by replacing the first input with a second input that directs the IC to transmit a second output voltage to the external circuit); and 
wherein the providing comprises setting the second value as a digital output value for output from the input/output pin reconfigured for digital output in the test mode during the set time (see Rearick, Fig 8B par. [0058]: As shown in block 814, method 800 continues by replacing the first input with a second input that directs the IC to transmit a second output voltage to the external circuit.  As described above, the second output voltage is different than the first output voltage, and see Fig 3 par. [0031]: Test circuitry 130 includes voltage generator 350, which produces reference voltage, VREF.  The reference voltage is supplied via conductor 140 to pad circuitry 122.  Voltage generator 350 can be a digital-to-analog converter (DAC)); 
wherein the method further comprises: …
… reconfiguring the input/output pin second for analog input again in the test mode after setting the second value as the digital output value during the set time (see Rearick, Fig 8A, par. [0057]: in block 802, a reference voltage that varies in time is provided.  As described above, the provided reference voltage can be generated on the IC itself or supplied externally.  A first input directs the IC to transmit a first output voltage to an external circuit, as shown in block 804, and see par. [0036]: When an external reference source is used, the reference voltage could be provided by an analog power supply among other devices); 
measuring the voltage level at the input/output pin to obtain the measured resulting value after conversion by the analog to digital converter (see Rearick, Fig 8B, par. [0058]: The values of the resistances internal to the IC (RSTERM1 and RSTERM2) are retrieved, as indicated in block 822.  Next, as shown in block 824, the test system determines a target resistance using the first and second stored voltage values along with the retrieved internal resistance values by solving equations 4 and 5 presented above), and 
comparing the measured resulting value obtained from the input/output pin with the second value (see Rearick, Fig 8B, par. [0058]: A determination may then be made as to whether the target resistance meets a predetermined specification requirement), 
wherein the identified error is identified based on the comparing (see Rearick, Fig 8B, par. [0058]: the target resistance may meet a specification requirement if it falls within a range of permissible values).

Rearick does not disclose:
… charging or discharging a capacitor at the input/output pin reconfigured for digital output in the test mode to maintain a voltage level after setting the second value as the digital output value during the set time; …


… charging or discharging a capacitor at the input/output pin reconfigured for digital output in the test mode to maintain a voltage level after setting the second value as the digital output value during the set time (see Mitami, Fig 2 par. [0075]: The AD converter 116 is provided with a sampling capacitor (not shown) connected to the signal line 119d.  The voltage value of the signal line 119d is detected by detecting the voltage value of the sampling capacitor charged with signals transmitted through the signal line 119d by sequential AD conversion); …

Rearick and Mitami are analogous arts, because they are about integrated circuits. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Rearick, with the feature of Mitami as described above, with the motivation to suppress variation in the voltage of an input signal and detect any open failure in the signal input terminal, as disclosed by Mitami in par. [0017].

Regarding claim 6, the combination of Rearick and Mitami further discloses wherein the identified error indicates that analog input multiplexer addressing is erroneous (see Mitami, par. [0378]: the control circuit 1115 considers that an open failure has occurred in the input-side capacitor as the test object and terminates this series of processing).

Regarding claim 7, the combination of Rearick and Mitami further discloses:
converting the first received analog input and the measured voltage level to digital output using the analog to digital converter (see Rearick, Fig 8B par. [0058]: As shown in block 814, method 800 continues by replacing the first input with a second input that directs the IC to transmit a second output voltage to the external circuit.  As described above, the second output voltage is different than the first output voltage, and see Fig 3 par. [0031]: Test circuitry 130 includes voltage generator 350, which produces reference voltage, VREF.  The reference voltage is supplied via conductor 140 to pad circuitry 122.  Voltage generator 350 can be a digital-to-analog converter (DAC)); and 
setting the input/output pin reconfigured first for digital output to a HIGH level or a LOW level (see Rearick, Fig 8B par. [0058]: As shown in block 814, method 800 continues by replacing the first input with a second input that directs the IC to transmit a second output voltage to the external circuit.  As described above, the second output voltage is different than the first output voltage), 
wherein the capacitor is connected to the input/output pin reconfigured for digital output to maintain the voltage level during the set time (see Mitami, Fig 2 par. [0075]: The AD converter 116 is provided with a sampling capacitor (not shown) connected to the signal line 119d.  The voltage value of the signal line 119d is detected by detecting the voltage value of the sampling capacitor charged with signals transmitted through the signal line 119d by sequential AD conversion).

Regarding claim 8, the combination of Rearick and Mitami further discloses:
determining whether the measured voltage level at the input/output pin maintained by the capacitor indicates that the input/output pin is set to the HIGH level or the LOW level (see Mitami, Fig 2 par. [0075]: voltage value of the signal line 119d is detected by detecting the voltage value of the sampling capacitor charged with signals transmitted through the signal line 119d by sequential AD conversion), and 
identifying an analog input multiplexer addressing error based on the determination and the comparing (see Mitami, par. [0378]: the control circuit 1115 considers that an open failure has occurred in the input-side capacitor as the test object and terminates this series of processing).

Regarding claim 14, Rearick discloses all the claimed limitations as set forth in the rejection of claim 9 above.

Rearick does not disclose wherein the control circuit further comprises a capacitor connected in parallel with the third resistor.

However, Mitami discloses:
wherein the control circuit further comprises a capacitor connected in parallel with the third resistor (see Mitami, Fig 2 par. [0075]: The AD converter 116 is provided with a sampling capacitor (not shown) connected to the signal line 119d.  The voltage value of the signal line 119d is detected by detecting the voltage value of the sampling capacitor charged with signals transmitted through the signal line 119d by sequential AD conversion).

.

Claims 4-5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rearick (20070143047, pub. Jun. 21, 2007), in view of Puvanakijjakorn et al. (20130293151, pub. Nov. 7, 2013), hereinafter “Puvanakijjakorn”.

Regarding claim 4, Rearick discloses all the claimed limitations as set forth in the rejection of claim 1 above.

Rearick does not disclose wherein the integrated circuit comprises a microcontroller, used to control a light emitting diode driving circuit.

However, Puvanakijjakorn discloses wherein the integrated circuit comprises a microcontroller, used to control a light emitting diode driving circuit (see Puvanakijjaron, par. [0047]: master controller 216' generates a first PWM signal to set the reference voltage in the feedback and control circuit 218' and a second PWM to control the second LED drive circuit 220').


Regarding claim 5, the combination of Rearick and Puvanakijjakorn further discloses wherein the light emitting diode driving circuit complies with class 2 requirements for light emitting diodes (see Puvanakijjakorn, par. [0031]: he power supply circuit 202' also has an output isolated for safe operation to meet Underwriter's Laboratories (UL) class 2 operational requirements), 
and wherein the microcontroller complies with an Underwriter Laboratories 60730 standard (see Puvanakijjakorn, par. [0031]: the power supply circuit 202' also has an output isolated for safe operation to meet Underwriter's Laboratories (UL) class 2 operational requirements).	

Regarding claim 15, Rearick discloses all the claimed limitations as set forth in the rejection of claim 9 above.

Rearick does not disclose wherein said control circuit is in an output section of a light emitting diode driving circuit having a primary control section and the output section isolated from the primary control section.

However, Puvanakijjakorn discloses wherein said control circuit is in an output section of a light emitting diode driving circuit having a primary control section and the output section isolated from the primary control section (see Puvanakijjakorn, Fig 3, 5, par. [0047]: master controller 216' generates a first PWM signal to set the reference voltage in the feedback and control circuit 218' and a second PWM to control the second LED drive circuit 220').

Rearick and Puvanakijjakorn are analogous arts, because they are about integrated circuits. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Rearick, with the feature of Puvanakijjakorn as described above, with the motivation to overcome efficiency loss, as disclosed by Puvanakijjakorn in par. [0005].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gokingco et al. (20110248649, pub Oct. 13, 2011) discloses a DQC which includes an error determining circuit coupled to a converting circuit, on which the error determining circuit is configured to receive a second digital signal indicative of a target charge via an input pin of the digital-to-charge converter and to determine a difference between the target charge and the present charge.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAZZAD HOSSAIN whose telephone number is (571)272-9841. The examiner can normally be reached MON-FRI 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAZZAD HOSSAIN/Examiner, Art Unit 2111
                                                                                                                                                                                                        /CYNTHIA BRITT/Primary Examiner, Art Unit 2111